OPINION OF THE COURT

Per Curiam.

Respondent has been charged with three counts of professional misconduct arising from his neglect in handling two estates and his failure to co-operate with the Onondaga County Bar Association and the Fifth District Grievance Committee in their investigations of his neglect. He has *234admitted the charges. All matters in the two estates have now been concluded without loss to any interested party. Respondent is censured.
Marsh, P. J., Moule, Dillon, Schnepp and Wither, JJ., concur.
Order of censure entered.